245 S.W.3d 916 (2008)
KC MOTOR VEHICLE SALES, LLC, Appellant,
v.
Nick FAZZINO; and Division of Employment Security, Respondents.
Nos. WD 68081, 68082.
Missouri Court of Appeals, Western District.
February 13, 2008.
David B. Sexton, Gladstone, MO, for appellant.
Nick Fazzino, Gladstone, MO, respondent pro se.
Marilyn G. Green, Jefferson City, MO, for respondent Division of Employment Security.
Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM.
KC Motor Vehicle Sales, LLC, appeals two decisions by the Division of Employment Security, as affirmed by the Labor and Industrial Relations Commission, determining that Claimant Nick Fazzino was an employee of Appellant and earned wages and assessing wage credits against Appellant. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).